KONENKAMP, Justice
(dissenting).
[¶32.] I would reverse this case as a matter of law as the insurance contract language controls the outcome. Farm Mutual’s policy did not cover the occurrence in this case. Stoebner’s insurance contract covered “accidents” and excluded injury or damage “expected or intended by the insured.” Although a definition of “accident” is not in Stoebner’s policy, we need not dither in its absence. No rule obligates insurance contracts to define every term, and mere lack of a definition will not render a policy ambiguous. Sans v. Monticello Ins. Co., 676 N.E.2d 1099, 1101 (Ind.Ct.App.1997).
[¶ 33.] Liability insurance, by its very nature, covers fortuitous loss; thus, implicit in every policy is the requirement that loss must be accidental in some sense. R.E. Keeton & A.I. Widiss, Insurance Law § 5.4(b)(1), at 497-99 (1988). In the insurance context, this Court and numerous others have defined “accident” to mean an unintended, unexpected, and unforeseen happening. Taylor v. Imperial Cas. & Indem. Co., 82 S.D. 298, 302-03, 144 N.W.2d 856, 858 (1966) (citations omitted)(“an undesigned, sudden, and unexpected event, usually of an afflictive or unfortunate character, and often accompanied by a manifestation of force”); see, e.g., Town of Tieton v. General Ins. Co. of Am., 61 Wash.2d 716, 380 P.2d 127, 130 (1963)(accident defined as unusual, unexpected and unforeseen happening).
[¶ 34.] Deliberate or intentional acts are not accidents unless some further unexpected, independent and unforeseen occurrence causes the injury. See State Farm Mut. Auto. Ins. Co. v. Wertz, 540 N.W.2d 636, 639-11 (S.D.1995) (insured driver intended collision and resulting injury); Grange Ins. Co. v. Brosseau, 113 Wash.2d 91, 776 P.2d 123, 125 (1989) (en banc)(no accident can stem from an intentional act unless an independent happening occurs which results in injury). “The means as well as the result must be unforeseen, involuntary, unexpected and unusual.” Grange, 776 P.2d at 125 (citations omitted).
[¶ 35.] Given the precise language of Farm Mutual’s policy exclusion for expected or intended injury, I reject the idea that this case must be tried to determine if Stoebner “intended harm or self-protection” as the majority holds. Coverage should not apply if an injury is the natural and probable consequence of the insured’s deliberate act. See Tri-State Ins. Co. of Minn. v. Bollinger, 476 N.W.2d 697, 705 (S.D.1991)(Wuest, J., concurring in part and dissenting in part). Keeton and Wid-iss explain: “For a limitation on coverage to apply under this approach, it is not necessary for an insurer to prove that an injury was intended. ... This type of approach is arguably compatible with the coverage terms now used in many types of liability insurance which exclude coverage unless an injury ‘is neither expected nor intended from the standpoint of the insured.’ ” Keeton & Widiss, supra, § 5.4(d)(1), at 522 (emphasis added).
[¶ 36.] This is not a case of an accident with an unexpected or unintended injury. Stoebner may not have expected her daughter-in-law to attack her, but Stoeb-ner’s response to the attack was to counter it with her own intentional use of force. Self-defense is not an involuntary or non-volitional response; it is a “justification” for assault and battery. See Restatement (Second) of Torts §§ 63, 65, 67 (1965). Restatement (Second) of Torts § 16 (1965) provides: “(1) If an act is done with the intention [meaning he believes the consequences are substantially certain to result] of inflicting upon another an offensive but not a harmful bodily contact ... and such act causes a bodily contact to the other, the actor is liable to the other for a battery although the act was not done with the *564intention of bringing about the resulting bodily harm.”
[¶ 37.] Stoebner may have only intended an impact necessary to disable her assailant, but she nonetheless, by her own admission, committed a deliberate and intentional act by grabbing her daughter-in-law’s hair and pulling her to the floor. She may not have specifically intended any injury or, at least, not the injuries claimed. Nonetheless, that will not allow Stoebner to escape the plain language of the policy making her decision “accidental” or making unintended or unexpected the resulting injury.
[¶ 38.] I would reverse the judgment in this case.